Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on June 22, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on June 22, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 9, and 17 are now amended.
Claims 2, 10, and 18 are now canceled.
Claims 1, 4–9, 12–17, and 20–24 are pending in the application. 
RESPONSE TO ARGUMENTS
Drawings
The contends that it “filed replacement drawings to obviate the rejection [sic].” (Response 15). The Examiner respectfully disagrees. 
The following replacement drawings were filed in color, are screenshots (rather than line drawings), and are generally blurry due to the Applicant’s failure to utilize line drawings: FIGS. 5A, 5B, 9, 12A–12C, 15A, 15B, 18B–18D, 21A, 30, 32, 36C–36E, 38, 40A–40B, 43B–43C, 47A–47B, 49A, 49B, 51A, 51B, 51D, 55, 57E–57I, 61A–61C, 63B, 65A–65B. 
The Applicant appears to understand the requirements, and is simply ignoring them for some drawings, but not others. For example: the corrections in replacement drawings such as FIGS. 5C and 7 (among others) show that the Applicant understands the rules’ requirements with respect to using black and white line drawings with clear contrast, rather than blurry color screenshots. 
Since the Applicant apparently understands the requirements, and was given repeated notice of each deficient drawing, the repeated omission of proper drawings appears to be deliberate. The Applicant is reminded that extensions of time to avoid abandonment of the application are not available “where there has been a deliberate omission of some necessary part of a complete reply.” MPEP § 714.03. Therefore, a failure to bring the rest of the drawings in compliance with the rules in response to this Office Action will be treated accordingly.
New Matter Rejections
Claims 1, 2, 4–10, 12–18, and 20–24 stand rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Applicant alleges that it “amended the relevant claims to overcome this rejection,” (Response 15) which is clearly false, because the present amendment leaves the claimed new matter entirely untouched. Specifically, the present amendment makes no changes to the claim element of “causing the part in the 3D graphic to be displayed as zoomed in on and rotated on the second view pane based at least in part on a size of the part,” and the Applicant does not even raise any substantive arguments against the Office’s finding of new matter. 
Prior Art Rejections
All previous grounds of rejection under 35 U.S.C. § 103 stand. The Applicant amended the claims, but the Applicant’s remarks on the amendment consist of a noncompliant conclusory statement that “these features are not disclosed by the cited references.” (Response 17). 
This statement fails to comply with 37 C.F.R. § 1.111 (which itself is a requirement of submissions under 37 C.F.R. § 1.114), because “[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentlably distinguishes them from the references does not comply with the requirements of this section.” 37 C.F.R. § 1.111(b). Since the reply otherwise appears to be a bona fide response, the Examiner will accept the amendment as an adequate reply to the non-final Office action to avoid abandonment, and hold the above requirements of 37 C.F.R. § 1.111 in abeyance until the Applicant’s next reply. See MPEP § 714.03. However, the Examiner cannot respond to arguments that have not been presented.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on January 4, April 2, and July 5, 2022, comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
DRAWINGS
FIGS. 5A–5B, 5D, 9 12A–C, 15A–B, 18B–D, 21A, 30, 32, 36C–E, 38, 40A–B, 43A–C, 47A–B, 49A–B, 51A–B, 51D, 55, 57E–I, 61A–C, 63B, and 65B remain  objected to because: (1) they are in color, where 37 C.F.R. § 1.84(a)(1) requires “black and white drawings with solid black lines,” i.e., monochrome; (2) they fail to comply with § 1.84(m) (“lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings”) and (3) also fail to comply with § 1.84(l) (“All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined”).
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
CLAIM OBJECTIONS
The Office objects to the independent claims for having the following informalities. 
The recitation of limitations (a)–(d) in each of the independent claims is unclear, because limitation (a) describes something that happens after performing limitations (b)–(d). Accordingly, limitation (a) should be moved to the end of the list.
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4–10, 12–18, and 20–24 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description fails to disclose “causing the part in the 3D graphic to be displayed as zoomed in on and rotated on the second view pane based at least in part on a size of the part.” (Emphasis added). The broadest reasonable interpretation of this claim element is that the claims require both the zooming and the rotation to be at least partially based on “a size of the part.” (See Amendment and Response dated September 22, 2021, pages 14–15) (arguing that “the independent claims require zooming in on and rotating the 3D graphic based at least in part on a size of the part.”) (emphasis added). In contrast, the specification only provides support for the zooming to be based on the part size, and while the specification mentions rotation in general, the part’s rotation does not appear to have any relationship with the part’s size. 
As a threshold matter, the Applicant’s failure to cite any portion of the specification in support of the newly amended subject matter is, in and of itself, sufficient to establish a prima facie case of new matter. See MPEP § 2163.04(I.).
Moreover, a review of the specification reveals that, in fact, there is no support for the rotation being based at least partially based on the part size. The discussion is apparently limited to paragraph 419:
	In addition, in particular embodiments, the 3D graphics module causes the part to be zoomed in on and rotated in the 3D graphic in Operation 5632. In these particular embodiments, the 3D graphics module may be configured to cause the part to be zoomed in on in the 3D graphic with respect to the size of the part. The smaller the part, the more the part is zoomed in on in the 3D graphic. Likewise, the 3D graphics module may be configured to cause the part to be rotated to a better angle for viewing.
(Spec. ¶ 419).
Rotating a part merely to get a better view is not the same as specifically taking the part’s size into account when deciding how to rotate the part. Moreover, consider the contrast between the description of the zooming and the description of the rotation. With the zooming, we are explicitly told that there is a relationship between the zooming and the part size, and even given a description of the relationship (“the smaller the part, the more the part is zoomed in on”). Notably, the discussion of rotation is entirely separate from the zooming, and is completely silent.
Accordingly, independent claims 1, 9, and 17 are rejected for claiming new matter, and every claim that depends therefrom is rejected by virtue of their incorporation of the new matter by reference. See 35 U.S.C. § 112(d).
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, 4–10, 12–18, and 20–24 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Rejection (A) — Antecedent basis problems. Claims 1, 9, and 17 each lack antecedent basis for “the selectable unit field,” “the selectable object field,” and “the content found in the technical documentation.” 
Rejection (B) — Unclear claim language. The scope of “displaying a marker for the bold” in claims 1, 9, and 17 is indefinite, because it is unclear how a marker can be “for” bold. The scope of “displaying a marker for the particular color” is indefinite for the same reason.
Rejection (C) — Double Inclusion. Claims 1, 9, and 17 each recite a double inclusion of “displaying a marker for the bold.” It is unclear what it means for there to be two instances of identical highlighting formats amongst the plurality of possible highlighting formats
Claims 2, 4–8, 10, 12–16, 18, and 20–24 each depend from claims 1, 9, and 17, and are therefore indefinite because they inherit the indefinite limitations of their parent claims.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

I.	WOLFE, CHAKRABORTY, AND LUKIS TEACH CLAIMS 1, 2, 9, 10, 17, AND 18.
Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0114387 A1 (hereafter “Wolfe”) in view of U.S. Patent Application Publication No. 2006/0167760 A1 (hereafter “Chakraborty”), and further in view of U.S. Patent Application Publication No. 2007/0208452 A1 (“Lukis”).
Claim 1
Wolfe teaches a method for supporting three dimensional (3D) graphics for technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer, the method comprising: 
providing a window for display via the IETM viewer executing on a user computing entity being used by a user 
As shown in FIG. 9 the system displays an “interface 300 presenting an Interactive Electronic Maintenance Manual (IETM).” Wolfe ¶ 33.
wherein (a) the window comprises a first view pane displaying a list of parts used for a component of the item 
The interface 300 includes a “right pane 402 [that] displays a procedure 902,” and the procedure 902 includes references to “one or more components.” Wolfe ¶ 46.
and a second view pane displaying a 3D graphic of the component
Meanwhile, the interface 300 of FIG. 9 further includes a “left pane 404 [that] displays interactive images 910.” Wolfe ¶ 46. “Interactive images 910 may include one or more images showing components related to procedure 902.” Wolfe ¶ 46.
in which the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window,
As the figure illustrates, right pane 402 and left pane 404 do not overlap with one another. Wolfe FIG. 9.
(b) the user provides 
In order to cause interface 300 to reach the state claimed as limitation (a), interface 300 further provides the user with navigation mechanisms that cause the interface 300 to transition to the state shown in FIG. 9. See Wolfe ¶ 46 (“FIG. 9 shows interface 300 after a user has selected ‘procedure’ hyperlink 314 for step 3 of fault isolation procedure 412”). As will be discussed, the foregoing mechanism corresponds to inputs (i)–(iii) of limitation (b) for the following reasons.
(i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field,
In order to reach (a), left pane 404 may organize components “in directory 416 by system and subsystem, and the user may be able to select information about a component by navigating within directory 416.” Wolfe ¶ 35. In this particular example, the user’s navigation inputs include opening the “Electrical System” directory and/or “DC Loads” subdirectory (either one of which corresponds to the claimed “dataset”), and then further navigating down to “Unit AA” (corresponding to the claimed “unit”). See Wolfe FIG. 4 and ¶ 35.
(iii) input of a selection of an object displayed for the selectable object field, 
Finally, after the series of navigation inputs mentioned above, the user is able to provide a final input selecting a hyperlink 814 shown in FIG. 8. Wolfe ¶¶ 45–46.
(c) 
“After selecting hyperlink 814, right pane 402 displays a procedure 902, and left pane 404 displays interactive images 910. Procedure 902 may present detailed instructions for performing a procedure associated with ‘procedure’ hyperlink 814.”

receiving input of a selection of a part of the component displayed in the 3D graphic on the second view pane using a first selection mechanism, wherein the selection of the part using the first selection mechanism is performed by the user via the IETM viewer; 
“In some cases, one or more components shown in interactive images 910 are selectable by the user.” Wolfe ¶ 46.
responsive to receiving the input of the selection of the part using the first selection mechanism: 
	causing the part in the list of parts to be displayed
“In some cases, a selected component may also be highlighted if it appears within procedure 902 (e.g., example selected component 904).” Wolfe ¶ 46. 
	causing the part in the 3D graphic to be displayed as highlighted on the second view pane using a first highlighting format of a plurality of highlighting formats, 
In addition, selecting the component (e.g., component 914) will “show or highlight that component within interactive images 910, and additional information about that selected component.” Wolfe ¶ 46.
wherein the plurality of highlighting formats comprise displaying in a particular color, displaying a marker for the particular color, displaying in bold, displaying a marker for the bold, displaying a border, or displaying a marker for the bold;  
As shown in FIG. 9, the selected component 914 is highlighted with a different color relative to the non-selected components, it includes a marker labeled ③, the marker itself is displayed with a border, its border is bolded relative to other markers, and the marker is filled with the same particular color as the selected component 914.
receiving input of a selection of the part of the component displayed in the 3D graphic on the second view pane using a second selection mechanism, wherein the selection of the part using the second selection mechanism is performed by the user via the IETM viewer; 
“In some cases, one or more components shown in interactive images 910 are selectable by the user.” Wolfe ¶ 46. Note that the broadest reasonable interpretation of “second selection mechanism” includes selection mechanisms that are the same as the first selection mechanism, because “the use of the terms ‘first’ and ‘second’ is a common patent-law convention to distinguish between repeated instances of an element or limitation.” Free Motion Fitness, Inc. v. Cybex Intern., Inc., 423 F. 3d 1343, 1348 (Fed. Cir. 2005) (quoting 3M Innovative Props. Co. v. Avery Dennison Corp., 350 F.3d 1365, 1371 (Fed. Cir. 2003)) (emphasis added). Furthermore, to the extent that Wolfe discloses performing additional, unclaimed steps in response to receiving the claimed first mechanism, those additional steps fall within the open-ended scope of this claim. See MPEP § 2111.03.
and responsive to receiving the input of the selection of the part using the second selection mechanism: 
	causing the part in the list of parts to be displayed as highlighted on the first view pane; 
“In some cases, a selected component may also be highlighted if it appears within procedure 902 (e.g., example selected component 904).” Wolfe ¶ 46. 
	causing the part in the list of parts to be displayed with a border around the highlighting of the part on the first view pane; and 
Notably, selected component 904 is illustrated as highlighted with a border surrounding it.
	causing the part in the 3D graphic to be displayed as highlighted on the second view pane using a second highlighting format of the plurality of highlighting formats.
 In addition, selecting the component (e.g., component 914) will “show or highlight that component within interactive images 910, and additional information about that selected component.” Wolfe ¶ 46.
receiving input of a selection of the part from the list of parts displayed on the first view pane, wherein the selection of the part is performed by the user via the IETM viewer; 
“In some cases, the user may select a component within procedure 902.” Wolfe ¶ 46.
and responsive to receiving the input of the selection of the part from the list of parts displayed on the first view pane: 
	causing the part in the list of parts to be displayed as highlighted on the first view pane; 
“In some cases, a selected component may also be highlighted if it appears within procedure 902 (e.g., example selected component 904).” Wolfe ¶ 46. 
causing the part in the list of parts to be displayed with a border around the highlighting of the part on the first view pane; 
As shown in FIG. 9, a black border surrounds selected component 904. Wolfe FIG. 9.
causing the part in the 3D graphic to be displayed as highlighted on the second view pane using the second highlighting format; 
When the user selects a component within procedure 902, “the selected component may be highlighted within interactive images 910.” Wolfe ¶ 46.
and causing the part in the 3D graphic to be displayed as zoomed in on and rotated on the second view pane 
It is noted that this claim limitation does not require the process of the zooming and rotating to be shown or animated. The part is merely “displayed as” already-zoomed and already-rotated. Wolfe FIG. 9 likewise illustrates that the selected component is “displayed as zoomed in on,” because directly above image 910, we are also shown a zoomed out view via the circle above image 910, and the overview of the vehicle chassis to the left of the circle. In other words, the image 910 displays a “zoomed in on” view of the images that are shown above image 910. Likewise, since image 910 is indeed shown from and from a particular perspective or point of view, it is necessarily “displayed as . . . rotated on the second view pane” (i.e., already-rotated). 
Nevertheless, it is not clear whether the foregoing zooming and rotation are “based at least in part on a size of the part.” Wolfe also appears not to explicitly disclose whether or not its user is “signed into the IETM.” 
Chakraborty, however, teaches a method with this and several other overlapping limitations, including:
A method for supporting three dimensional (3D) graphics for technical documentation for an item 
Reference is made to FIGS. 5A and 5B, which illustrate a known method of navigating and obtaining information of components of an item. Chakraborty ¶ 91. Note that although illustrated across two figures, “FIG. 5B illustrates a method for implementing step 503 in FIG. 5A,” Chakraborty ¶ 94, and it should therefore be understood that both figures illustrate a single overall method. 
via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer, the method comprising: 
The method may be performed by the electronic system 100 shown in FIG. 1. See Chakraborty ¶ 42. Access to the information is thus electronic within the meaning of the claim. See also Chakraborty Abstract and ¶ 2. The method shown in FIG. 5A is also “for adapting content and functionality during user navigation based on the user privileges,” Chakraborty ¶ 91, and thus, access is also understood to be “credentialed” as claimed. See also Chakraborty ¶ 93 (“At every point, only those functionalities that the user is authorized/privileged to access will be accessible.”).
providing a window for display via the IETM viewer executing on a user computing entity 
“When a user selects a spare part component (step 510), an applet is loaded to support various functions . . . . The image of [a] selected spare-part component is loaded along with the corresponding AIU file (step 512) and the image is displayed (step 513).” Chakraborty ¶ 94. In particular, “FIG. 14D illustrates a GUI screen which displays a graphical illustration of a selected spare part and a listing of spare parts associated with the selected spare part.” Chakraborty ¶ 90. 
being used by a user signed into the IETM, 
Recall that all of the steps of FIG. 5B are performed within step 503 of FIG. 5A. This is relevant to the above claim element because step 503 is only executed “after a user has completed a user login process,” such that the remainder of the steps occurs in the context of an established user session 500. Chakraborty ¶ 91. In other words, the subsequent steps discussed in this rejection are indeed executed on a user computing entity being used by a user signed into the IETM, as required by the claim.
wherein (a) the window comprises a first view pane displaying a list of parts used for a component of the item and a second view pane displaying a 3D graphic of the component in which the window is configured to display the first view pane and the second view pane on non-overlapping portions of the window, 
“In particular, FIG. 14D is an exemplary GUI screen in which the main content section (1401) displays a graphical illustration of a constituent ‘turbine stator’ subcomponent of the main ‘turbine and compressor’ component in the main content section (1401) together with a spare parts list (1410) associated with the selected subcomponent.” Chakraborty ¶ 90. It should be understood that the claimed first view pane corresponds to spare parts list 1410 while the claimed second view pane corresponds to the main content section 1401. As shown in the figure, main content section (1401) and spare parts list (1410) are adjacent and do not overlap. Chakraborty FIG. 14D.
(b) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, 
In order to reach (a), “the user submits a navigation request,” Chakraborty ¶ 91, and “the user navigation request is for a machine component/subcomponent (e.g., the user selects a given component in the hierarchical tree).” Chakraborty ¶ 92.
(ii) input of a selection of a unit displayed for the selectable unit field, 
“The component tree can be expanded or collapsed based on the user's choice of components. In the exemplary GUI page of FIG. 14B, the machine section (1406) includes a high-level listing of the design groups associated with the displayed machine unit (1404) (e.g., ‘Turbine and Compressor’, ‘Combustion Chamber’, ‘Lube Oil System’, etc.). By clicking on the ‘+’ symbol in front of a displayed design group, the user can view the spare parts assemblies of the given group.” Chakraborty ¶ 88.
(iii) input of a selection of an object displayed for the selectable object field, 
After reaching FIG. 14C via the two aforementioned inputs, “the user can [further] navigate to any individual spare part of the turbine and compressor assembly (1408) by clicking/selecting a given component currently listed in the machine section (1406) of the TOC section (1400) of the displayed page, and the spare part assembly will be displayed together with a listing of the relevant spare parts.” Chakraborty ¶ 89.
(c) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the selection of the object displayed, 
As mentioned above, step 503 is only executed “after a user has completed a user login process,” such that the remainder of the steps occurs in the context of an established user session 500. Chakraborty ¶ 91. More specifically, “the user is prompted to enter a login ID and password (step 401). The system will check the validity of the submitted information by comparing the submitted information against the user information stored in the application database (115).” Chakraborty ¶ 81. 
and (d) the window displays the content found in the technical documentation;
In response to logging in, “[t]he details of the selected machine unit are shown to the user (step 407).” Chakraborty ¶ 82.
receiving input of a selection of a part of the component displayed in the 3D graphic on the second view pane using a first selection mechanism, wherein the selection of the part using the first selection mechanism is performed by the user via the IETM viewer; 
In step 517, “the user clicks/selects certain text in the spare parts table (e.g., selects a given identity string field).” Chakraborty ¶ 96.
causing the part in the 3D graphic to be displayed as highlighted on the second view pane using a first highlighting format of a plurality of highlighting formats, wherein the plurality of highlighting formats comprise displaying in a particular color, displaying a marker for the particular color, displaying in bold, displaying a marker for the bold, displaying a border, or displaying a marker for the bold;
“If the user clicks/selects certain text in the spare parts table (e.g., selects a given identity string field) (step 517), the selected text information is communicated to the applet (step 521). The corresponding AIU will be located (step 522). The image may be panned to bring the region of interest (associated with the AIU) in view inside the applet window (step 523) and the corresponding AIU is highlighted (step 524).” Chakraborty ¶ 96.
Furthermore, as shown in FIG. 14D, “a selection box (1410a) is provided for each component, which enables the user to select the component,” Chakraborty ¶ 90, which at least suggests (if not explicitly discloses) that it is possible to highlight a component selected directly via the spare parts table. 
receiving input of a selection of the part of the component displayed in the 3D graphic on the second view pane using a second selection mechanism, wherein the selection of the part using the second selection mechanism is performed by the user via the IETM viewer; 
“The user can click on certain ‘hotspot’ regions of a displayed image” at step 517. Chakraborty ¶ 95.
and responsive to receiving the input of the selection of the part using the second selection mechanism: causing the part in the list of parts to be displayed as highlighted on the first view pane; 
“If the user clicks/selects an AIU of the displayed image (step 517), the corresponding text will be . . . identified in the corresponding displayed spare parts table (step 519) and the corresponding text entry in the spare part table will be highlighted (step 520).” Chakraborty ¶ 95.
causing the part in the list of parts to be displayed with a border around the highlighting of the part on the first view pane; 
As shown in FIG. 14D, each spare part in the spare parts table 1410 is surrounded by its own border. Therefore, any highlighting of the text entry (per step 520 above) will necessarily be surrounded by the border of its corresponding row in the table. See Chakraborty FIG. 14D.
and causing the part in the 3D graphic to be displayed as highlighted on the second view pane using a second highlighting format of the plurality of highlighting formats;
In order to receive the input of the selection of the part using the second selection mechanism, “a cursor is aligned to the illustrated spare part (‘stationary blade, 22000.0003’) in the main content section (1401).” Chakraborty ¶ 90.
receiving input of a selection of the part from the list of parts displayed on the first view pane, wherein the selection of the part is performed by the user via the IETM viewer; 
The navigation system checks “[i]f the user clicks/selects certain text in the spare parts table (e.g., selects a given identity string field) (step 517).” Chakraborty ¶ 96.
causing the part in the 3D graphic to be displayed as highlighted on the second view pane using the second highlighting format; 
Responsive to the selection at step 517, “the corresponding AIU is highlighted (step 524).” Chakraborty ¶ 96.
and causing the part in the 3D graphic to be displayed as zoomed in on based at least in part on a size of the part.
Additionally, “[t]he image may be panned to bring the region of interest (associated with the AIU) in view inside the applet window (step 523).” Chakraborty ¶ 96. Panning the image in such a way that forces it to fit “inside the applet window” is necessarily based at least in part on a size of the AIU, because the bigger the AIU, the more panning that will be necessary to make the AIU fit.
Nevertheless, neither Wolfe nor Chakraborty fully disclose a part being “zoomed in on and rotated on the second view pane based at least in part on a size of the part.”
Lukis, however, teaches a method comprising:
receiving input of a selection of the part from the list of parts displayed on the first view pane, wherein the selection of the part is performed by the user via the IETM viewer; 
“If the customer clicks on the ‘view’ button 52 for an issue already being shown, the same general process is followed: first the view area zooms out and reorients the z-axis to the orientation position, a 360° fly-around is performed, and then the view area zooms back in on the selected issue.”  Lukis ¶ 31.
and causing the part in the 3D graphic to be displayed as zoomed in on and rotated on the second view pane based at least in part on a size of the part.
“In the preferred embodiment, the movement to the second issue,” i.e., one selected via button 52, “starts with a fly-around shown in FIGS. 5 and 6. FIG. 5 shows in dotted lines the outline 62 (shown only for descriptive purposes, not present in the actual software) of the part 10 from its location in FIG. 4. FIG. 6 shows in dotted lines the outline 64 (shown only for descriptive purposes, not present in the actual software) of the part 10 from its location in FIG. 5. The fly-around rotates the part 10 about the z-axis for an amount between 180 and 360°. Throughout this fly-around, the z-axis is held at a 0° slant, 30° tilt position, the center of rotation 54 (and the center of rotation symbol 56) is kept in the center of the active area 48, and the part size (zoom) is not modified. Accordingly, the fly-around takes the part 10 through a progression of view angles such that each point on the part 10 travels in a horizontal ellipse about the z-axis.” Lukis ¶ 26. The angles and zoom of the fly-around are “based on a size of the part” because, “[w]ith this fly-around, the part 10 is rotated so the next issue is shown in the center of the screen 48.” Lukis ¶ 26. The fly-around’s rotation and zoom are necessarily “based on” the size of the part, because the size of the part constrains the motions and zooms that are necessary to ensure the part’s issue can be fully shown.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add Lukis’s fly-around animation to Wolfe and Chakraborty’s known IETM viewing software, thereby causing the part in the 3D graphic to be displayed as zoomed in on and rotated on the second view pane based at least in part on a size of the part. One would have been motivated to combine Lukis with Wolfe and Chakraborty because “[t]he fly-around is important so the customer can appreciate the vantage point for showing the next issue.” Lukis ¶ 26.
Claim 2
Wolfe, as combined with Chakraborty and Lukis, teaches the method of claim 1, 
wherein the first highlighting format comprises displaying the part in a first color and the second highlighting format comprises displaying the part in a second, different color.
As FIG. 9 illustrates, the selected part 914 has a dark shading within interactive image 910, whereas the corresponding selected component 904 in the procedure 902 is highlighted with a box filled either with a white or an empty fill color. See Wolfe FIG. 9.
Claims 9–10 and 17–18
Claims 9–10 are directed to the apparatus that performs substantially the same computer-implemented method of claims 1–2, and claims 17–18 are directed to substantially the same computer-implemented method encoded on a non-transitory computer storage medium. Therefore, claims 9–10 and 17–18 are each rejected according to the same findings and rationale as given above for claims 1–2.
II.	WOLFE, CHAKRABORTY, LUKIS, AND ZIOLO TEACH CLAIMS 4, 5, 12, 13, 20, AND 21.
Claims 4, 5, 12, 13, 20, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolfe in view of Chakraborty and Lukis as applied to claims 1, 9, and 17 above, and further in view of U.S. Patent Application Publication No. 2018/0225408 A1 (“Ziolo”).
Claim 4
Wolfe, Chakraborty, and Lukis teach the method of claim 1, but do not appear to describe a selection mechanism for removing an individual part in the 3D graphic to be removed.
Ziolo, however, teaches a method further comprising: 
receiving input of a selection of the part in the 3D graphic displayed on the second view pane using a third selection mechanism, wherein the selection of the part using the third selection mechanism is performed by the user via the IETM viewer; 
“The user interface 300 may include one or more selectors in order to modify the presented view based on an input from the user. Thus, in one example, the user interface may include one or more of a remove panel selector 304” that receives “a user input.” Ziolo ¶ 54.
and responsive to receiving the input of the selection of the part using the third selection mechanism, causing display of the part in the 3D graphic to be removed on the second view pane.
“Upon receiving a user input of the remove panel selector 304, the system may hide the one or more components that correspond to exterior panels or surfaces 310, thereby revealing a view of the internal components 312 of the part 302, as seen by comparing FIG. 6 with FIG. 7.” Ziolo ¶ 54.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to supplement Wolfe and/or Chakraborty’s user interfaces with Ziolo’s “remove panel selector 304” or the like, thereby making it possible to remove parts from the 3D graphic responsive to a selection. One would have been motivated to combine Ziolo with Wolfe and Chakraborty because in a 3D graphic, other parts may be obscured by parts displayed in the foreground. 
Claim 5
Wolfe teaches the method of claim 1, but does not appear to explicitly disclose a fourth selection mechanism for a part that causes display of remaining parts of the component in the 3D graphic to be removed on the second view pane.
Ziolo, however, teaches a method comprising:
receiving input of a selection of the part in the 3D graphic displayed on the second view pane using a fourth selection mechanism, wherein the selection of the part using the fourth selection mechanism is performed by the user via the IETM viewer; 
“FIG. 9 illustrates that the user interface may include an isolate part selector 318” that is selected with a user input. Ziolo ¶ 57.
and responsive to receiving the input of the selection of the part using the fourth selection mechanism, causing display of remaining parts of the component in the 3D graphic to be removed on the second view pane.
“Upon receiving a user input of that selector 318, as seen in FIG. 10, the system may remove all other components of the part 302 from display in the user interface 300.” Ziolo ¶ 57.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to supplement Wolfe and/or Chakraborty’s user interfaces with Ziolo’s “isolate parts selector 318” or the like, thereby making it possible to isolate parts from the 3D graphic responsive to a selection. One would have been motivated to combine Ziolo with Wolfe and Chakraborty because isolating parts “allow[s] the user to inspect solely the selected part in greater detail.” Ziolo ¶ 57.
Claims 12, 13, 20, and 21
Claims 12 and 13 are directed to the apparatus that performs substantially the same computer-implemented method of claims 4 and 5, and claims 20 and 21 are directed to substantially the same computer-implemented method encoded on a non-transitory computer storage medium. Therefore, claims 12 and 13 are rejected according to the same findings and rationale as given above for claims 4 and 5, and likewise for claims 12 and 13.
III.	WOLFE, CHAKRABORTY, LUKIS, AND PIYA TEACH CLAIMS 5, 7, 13, 15, 21, AND 23.
Claims 5, 7, 13, 15, 21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolfe in view of Chakraborty and Lukis as applied to claims 1, 9, and 17 above, and further in view of U.S. Patent Application Publication No. 2018/0122138 A1 (“Piya”).
Claim 5
Wolfe teaches the method of claim 1, but does not appear to explicitly disclose a fourth selection mechanism for a part that causes display of remaining parts of the component in the 3D graphic to be removed on the second view pane.
Piya, however, teaches a method comprising:
receiving input of a selection of the part in the 3D graphic displayed on the second view pane using a fourth selection mechanism, wherein the selection of the part using the fourth selection mechanism is performed by the user via the IETM viewer; 
A modeling system receives a user input “selecting a specific part or shape on the design model.” Piya ¶ 71.
and responsive to receiving the input of the selection of the part using the fourth selection mechanism, causing display of remaining parts of the component in the 3D graphic to be removed on the second view pane.
“By selecting a specific part or shape on the design model, users can filter the explorer such that only the corresponding parts from the concept space are displayed. Here, the selection in the modeling space serves as a query input for filtering the explorer content,” thereby “allow[ing] users to isolate specific design components.” Piya ¶ 71.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Wolfe’s interface 300 with Piya’s technique of allowing the user to isolate specific design components of an overall product. One would have been motivated to use Piya’s technique with Wolfe’s interface 300 because allowing users to isolate specific design components “prevents [] tedious navigation of the content space.” Piya ¶ 71.
Claim 7
Wolfe teaches the method of claim 1, but does not appear to explicitly disclose an election mechanism that causes the display described in claim 7.
Piya, however, teaches a method wherein:
each part in the list of parts displayed on the first view pane is associated with an election mechanism and the method further comprises: 
	causing display in the 3D graphic on the second view pane those parts of the list of parts in which in the corresponding election mechanisms have been selected by the user via the IETM viewer; 
A modeling system receives a user input “selecting a specific part or shape on the design model.” Piya ¶ 71.
and causing removal from display in the 3D graphic on the second view pane those parts of the list of parts in which in the corresponding election mechanisms have been unselected by the user via the IETM viewer.
“By selecting a specific part or shape on the design model, users can filter the explorer such that only the corresponding parts from the concept space are displayed. Here, the selection in the modeling space serves as a query input for filtering the explorer content,” thereby “allow[ing] users to isolate specific design components.” Piya ¶ 71.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Wolfe’s interface 300 with Piya’s technique of allowing the user to isolate specific design components of an overall product. One would have been motivated to use Piya’s technique with Wolfe’s interface 300 because allowing users to isolate specific design components “prevents [] tedious navigation of the content space.” Piya ¶ 71.
Claims 13, 15, 21, and 23 
Claims 13 and 15 are directed to the apparatus that performs substantially the same computer-implemented method of claims 5 and 7, and claims 21 and 23 are directed to substantially the same computer-implemented method encoded on a non-transitory computer storage medium. Therefore, claims 13 and 15 are rejected according to the same findings and rationale as given above for claims 5 and 7, and likewise for claims 21 and 23.
IV.	WOLFE, CHAKRABORTY, LUKIS, AND HANSEN TEACH CLAIMS 6, 14, AND 22.
Claims 6, 14, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolfe in view of Chakraborty and Lukis as applied to claims 1, 9, and 17 above, and further in view of U.S. Patent Application Publication No. 2015/0007096 A1 (“Hansen”).
Claim 6 
Wolfe, Chakraborty, and Lukis teach the method of claim 1, but do not appear to explicitly disclose the “add axis” mechanism of claim 6.
Hansen, however, teaches a method comprising: 
receiving input of a selection of an add axis mechanism, wherein the selection of the add axis mechanism is performed by the user via the IETM viewer; and 
“In embodiments, the user may toggle which set of axes appear in the window 810 within a graphical portion of the interface.” Hansen ¶ 45.
responsive to receiving the selection of the add axis mechanism, causing display of an axis in the 3D graphic to assist the user in rotating the part in the 3D graphic on the second view pane.
“The default could be as described above with respect to FIG. 8, while another other option may be to show an alternate set of axes in the side window (for example, going through the centroid), and to overlay the screen coordinate axes in the main display so the user could rotate about them within the main data display.” Hansen ¶ 45.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a mechanism for adding axes to either of Wolfe or Chakraborty’s 3D graphics. One would have been motivated to combine Wolfe and Chakraborty with Hansen because “users desire to view their data from different angles in order to better understand data being visualized.” Hansen ¶ 6.
Claims 14 and 22
Claim 14 is directed to the apparatus that performs substantially the same computer-implemented method of claims 6, while claim 22 is directed to substantially the same computer-implemented method encoded on a non-transitory computer storage medium. Therefore, claims 14 and 22 are each rejected according to the same findings and rationale as given above for claim 6.
V.	WOLFE, CHAKRABORTY, LUKIS, AND ELIAS TEACH CLAIMS 8, 16, AND 24.
Claims 8, 16, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolfe in view of Chakraborty and Lukis as applied to claims 1, 9, and 17 above, and further in view of U.S. Patent Application Publication No. 2008/0281860 A1 (“Elias”).
Claim 8
Wolfe, Chakraborty, and Lukis teach the method of claim 1, but do not explicitly disclose “providing a second list of parts for display via the window, the second list of parts comprising parts of the component displayed in the 3D graphic on the second view pane but not found in the technical documentation of the item.”
Elias, however, teaches a method comprising 
providing a second list of parts for display via the window, the second list of parts comprising parts of the component displayed in the 3D graphic on the second view pane but not found in the technical documentation of the item.
“FIG. 15 is an exemplary user interface 1500 for inserting numbers for unnumbered parts in a document, consistent with a disclosed embodiment . . . . Check parts module 212c may determine and suggest numbers for detected unnumbered parts, and allow a user to insert the suggested numbers into a document. For example, ‘Insert Part Numbers’ tab 1502 may display a list of parts missing part numbers. Recommended part numbers may appear in a “Suggested Part Number” column 1504.” Elias ¶ 86.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Wolfe and Chakraborty’s combined user interface with Elias’s check parts module 212c, thereby enabling the former to display a list of parts that are displayed in the 3D graphic but unaccounted for in the accompanying documentation. One would have been motivated to use Elias’s check parts module 212c because “understanding the meaning of [a technical] document’s words may be of great importance,” Elias ¶ 5, yet, without computer assistance, “[a]nalyzing whether a document uses words in a consistent and clear manner can take a substantial amount of time, particularly when the document is complex.” Elias ¶ 6.
Claims 16 and 24
Claim 16 is directed to the apparatus that performs substantially the same computer-implemented method of claim 8, while claim 24 is directed to substantially the same computer-implemented method encoded on a non-transitory computer storage medium. Therefore, claims 16 and 24 are each rejected according to the same findings and rationale as given above for claim 8.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176